Citation Nr: 1134700	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-22 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left shoulder disability, characterized as residuals of a left shoulder dislocation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran was afforded a Travel Board hearing in May 2011.  A transcript has been associated with the claims folder.  

As discussed below, the Veteran's claims folder was lost and has been rebuilt.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1111, 1137 (West 2002).

The Board observes that the Veteran's claims folder has been lost and rebuilt.  A January 2008 formal finding determined that the Veteran's service treatment records are unavailable.  When service treatment records, VA records, or records from another government agency are missing, VA has a heightened duty to satisfy the duty to assist.  Under such circumstances, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In Marciniak v. Brown, 10 Vet.App. 198 (1997), the Court addressed the issue, present here, of missing records and a rebuilt claims file.  In that case, the Court held that in lieu of documents missing from the rebuilt file, it could rely on facts as stated in a prior Board decision because application of the presumption of regularity required that in the absence of "clear evidence" to the contrary, the Board had "accurately recorded the facts as they then existed."  Id. at 200.  Similarly, the Board will here rely on facts from a previous RO decision.  

As such, of record is an August 2005 rating decision which noted that newly received service treatment records showed an entrance examination without mention of a left shoulder disorder; an undated medical note showed a first episode of a dislocated shoulder approximately 3 years prior to entrance to the military; another dislocation in December 1967; and a third in-service dislocation, March 9, 1968.  Regarding the in-service shoulder dislocation, the Veteran's shoulder reduced spontaneously and then dislocated two to three more times.  The rating decision discussed the physical examination that found the Veteran was able to dislocate his left humeral head posteriorly with ease and the humerus was easily reduced, with X-rays that confirmed posterior dislocation.  The RO also referenced a Medical Board decision, conducted April 1, 1968, that diagnosed recurrent dislocations, left shoulder posterior, and determined the condition existed prior to military service and was not aggravated by active duty.  As such, the rating decision concluded that the record showed the condition was not incurred in or aggravated by military service, and continued a previous denial of service connection.  

A subsequent letter from the Veteran's representative referred to the Veteran's original claim, and August 19, 2005, rating decision that denied service connection, but failed to consider service treatment records received in July 2005.  The representative argued that the Veteran was entitled to the presumption of soundness because no defect was noted on his October 16, 1967, pre-induction examination, and the representative argued that the evidence failed to rebut the presumption of soundness.  

The Board observes that in order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the claimed disease or injury preexisted entrance into service, and clear and unmistakable evidence that either the disability resulting from the disease or injury did not increase in severity during service, or that any increase in disability resulting from the disease or injury during service was due to the natural progression of the disease or injury.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  According to the information available in the rating decision, it is unclear what standard was applied by the Medical Board when it concluded the Veteran's condition existed prior to military service and was not aggravated by active duty.  As such, the Board finds the presumption of soundness is not rebutted, and the Board will consider the Veteran's claim as one for service connection for a left shoulder disability to include residuals of a left shoulder dislocation.  

At his May 2011 hearing he explained that during basic training for service, he was going through exercises quickly, according to the drill sergeant's recommendation, and as he swung up to the last of the parallel bars, he felt his left arm dislocate, such that it "stood-up" and he was unable to move his arm back down to his side.  The Veteran indicated that he was taken to the military hospital; however, the doctors were unfamiliar with a dislocation such as his.  His shoulder was, however, popped back into place, and stabilized against his side for approximately three to four weeks.  He indicated that he was told that no one at Fort Ord could fix his shoulder, and that he would be discharged because of his disability.  The Board observes that his DD Form 214 includes a statement that he was discharged "because of not meeting medical fitness standards at time of induction." 

Of record, are statements from the Veteran's brother and sister, both of whom indicated that they visited the Veteran in April 1968 while he had his arm secured against his side, and he appeared to be in pain from his shoulder.  

After service, the Veteran indicated that he sought treatment for his left shoulder and underwent surgery on his shoulder in the 1970s.  Although an authorization form was completed in reference to such surgery, notations indicated that the records were no longer available due to the passage of time, as they had been discarded after seven to ten years depending on the facility.

VA treatment records indicate that in May 2007 the Veteran reported having a rotary cuff tear while in basic training in 1968, with limited range of motion of the left arm to 110 degrees.  He was at that time without pain or swelling.  Records from October and November 2008 indicate the Veteran was seen complaining of shoulder problems.  The Board observes that the treatment notes variously reference a left shoulder problem, as well as complaints regarding a right shoulder.  Specifically, the radiologist made a note on November 17, 2008, that the study for left shoulder pain gave an impression of bony protrusion at the posterosuperior aspect of the glenoid which may represent an osteochondroma; soft tissue amorphous calcified density projected inferior to the glenohumeral joint, likely calcific bursitis; osteoarthritis of the acromioclavicular joint; and no evidence of fracture.  The resident surgeon then included the radiography results in a report of November 18, 2008, although it was grouped with statements regarding a "right" shoulder injury reportedly first incurred when the arm locked up while traversing parallel bars in the military.  Under the circumstances, where the VA treatment notes are dated so closely together, and the historical background information provided regarding the "right" shoulder is the same as that regarding the "left" shoulder in numerous prior and subsequent references, it would appear that there was a typographical error, and the VA treatment notes most likely intended to reference the left shoulder.  A February 2009 follow-up appointment appears to have primarily copied the same history and results from the November 18th appointment, wherein a right shoulder problem is referenced but the radiology results are those taken of the left shoulder, and a DVD of an arthrogram, previously identified in reference to the left shoulder was reviewed.  Again, where the evidence of record indicates that the Veteran has consistently complained of an injury to his left shoulder, the Board assumes that the treatment note referencing a right shoulder problem continued a typographical error.  

The Board observes that the Veteran should be afforded a VA examination in regards to a left shoulder disability.  The Board finds the Veteran's statements regarding his in-service injury to be very credible.  The examiner should presume the Veteran was sound on entering service, such that he did not have a preexisting disability of the left shoulder.  The examiner should also accept the Veteran's contentions regarding his in-service injury as true.  The examiner should opine as to whether it is at least as likely as not that any current left shoulder disability is due to or resulted from service, including an in-service shoulder dislocation.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

In addition, the Board is currently in receipt of an April 2008 letter from Soheil Samimi, M.D., of the Shariary-Samimi Medical Group referencing February 2008 treatment for the Veteran's left shoulder.  Corresponding treatment notes are not, however, of record, and should be associated with the claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In October 2008 VA treatment notes reflect that the Veteran brought a DVD with an arthrogram of his left shoulder to his appointment; however, no such DVD or print-outs are of record, and should be associated with the claims folder, if available.  Id. 

The RO should request that the Veteran complete authorization forms for the private medical records, and inform him that he may authorize the release of such records or obtain them and submit them to VA himself.  

Further, a VA treatment note from November 2008 indicated that the Veteran was on disability, and worked as an electrician.  The RO should clarify whether the Veteran is obtaining Workers' Compensation benefits or Social Security Administration disability benefits, and if so, obtain and associate the records with the claims folder.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's cooperation as necessary, obtain and associate with the claims folder any outstanding treatment records from Shariary-Samimi Medical Group that pertain to the Veteran's left shoulder.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

2.  With the Veteran's cooperation as necessary, obtain and associate with the claims folder any outstanding DVD regarding the Veteran's left shoulder or its print-out.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

3.  Obtain recent VA treatment records pertaining to the Veteran's shoulder, especially those since February 2009, and associate them with the claims folder.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

4.  Clarify whether the Veteran is in receipt of disability benefits, and if so, obtain the corresponding records and associate them with the claims folder.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

5.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his left shoulder disability.  The Veteran's claims folder should be made available to the examiner for review.  The examiner is to perform all necessary testing.  The examiner is to assume that the Veteran was without any preexisting condition at the time he was examined and entered into service.  Accepting as true the Veteran's account of in-service injury to his left shoulder, the examiner should specifically provide an opinion as to whether it is at least as likely as not that the Veteran's left shoulder disability is related to service.  

6.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


